Citation Nr: 0008982	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  96-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
residuals of a presumed spider bite to the left hand.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1992 to July 
1995.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions in August 
1995 and November 1996.  The veteran appealed the denials of 
service connection for a bilateral knee disorder, a back 
disorder, and residuals of a spider bite to the left hand in 
the August 1995 rating decision and was afforded a hearing at 
the RO in August 1996.  The hearing officer granted service 
connection for a left knee disorder and residuals of a 
presumed spider bite to the left hand and continued the 
denial for the claims involving the back and right knee as 
reflected in a November 1996 supplemental statement of the 
case (SSOC).  A subsequent rating decision in November 1996 
implemented the grant of service connection for those 
disorders, rated 10 percent and noncompensably disabling, 
respectively.  The veteran appealed for higher ratings.  

Thereafter, by decision of October 1997, the Board remanded 
the issues involving entitlement to service connection for a 
low back disorder and a right knee disorder for evidentiary 
development.  By rating decision of January 1999, the RO 
granted service connection for a right knee disorder and 
assigned a 10 percent disability evaluation.  The veteran has 
not filed a notice of disagreement with the initial rating 
for his right knee disorder and that issue is not before the 
Board for consideration at this time.  The case has now been 
returned to the Board for further appellate consideration.



FINDINGS OF FACT

1.  The veteran has a current diagnosis of lumbosacral 
strain.

2.  VA medical opinion has linked the veteran's lumbosacral 
strain to service.

3.  The claims for increased ratings for a left knee disorder 
and residuals of a left hand injury were denied in an 
November 1996 rating decision; the veteran was notified of 
that decision by letter dated November 13, 1996.

4.  The veteran filed a notice of disagreement in July 1997.

5.  The RO issued a statement of the case on October 8, 1998.

6.  The veteran's substantive appeal to the Board (VA Form 9) 
which was received at the RO in November 1998 was blank other 
than the veteran's signature; there was no evidence to show 
that the veteran was appealing any issue covered in the 
October 1998 statement of the case; no additional 
correspondence from the veteran concerning these issues was 
received by the RO within one year after the November 1998 
rating decision or within 60 days after the October 1998 
statement of the case.


CONCLUSIONS OF LAW

1.  Resolving any doubt in the veteran's favor, lumbosacral 
strain was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).

2.  The veteran did not perfect his claims for increased 
ratings for a left knee disorder and residuals of a left hand 
injury.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.202, 20.302 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection

Initially, the Board notes that the appellant's claim of 
entitlement to service connection for a low back disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is not inherently 
implausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Appellate review of the veteran's service medical records 
reveals that the veteran reported a five month history of 
back pain on his June 1995 separation examination.  He 
indicated at that time that he had sought no treatment in 
service.

VA outpatient records dated in 1996 reflect the veteran's 
complaint of low back pain, which he reported he had had for 
several years.  

Pursuant to the October 1997 Board remand, the veteran was 
seen for a VA examination in April 1998.  The veteran 
reported that his back pain started at the time of his left 
knee injury in service.  He complained of daily back pain 
with radiation down his left leg to the calf that worsens 
with heavy lifting or pulling or long periods of driving.  On 
examination, there was tenderness in both sacroiliac and 
sciatic notch areas.  The diagnostic impression was chronic 
lumbosacral sprain without sciatica accidentally incurred 
when he fell and injured his left knee in 1993 in Panama 
(while in service).

Because it was not indicated in the report of examination 
whether the VA examiner had reviewed the veteran's claims 
folder, the RO requested further review by the VA examiner.  
Following another examination of the veteran in October 1998, 
the VA examiner stated that he had reviewed the claims folder 
at the time of the first examination in April 1998, and again 
in October 1998.  He stated that the review of the claims 
folder confirmed the history provided by the veteran at his 
examination.  The VA examiner concluded, again, that the 
veteran's chronic lumbosacral sprain was definitely causally 
related to service as indicated in his service records.

Once again, the RO requested additional commentary from the 
VA examiner in November 1998 on the basis that he had not 
specifically referred to the records reviewed, to include 
exact dates of treatment, to support his opinion that the 
back disorder occurred in service.  The veteran was seen for 
a third VA examination in January 1999.  On this examination, 
the veteran denied any specific injury to his back in 
service.  The VA examiner noted that the only entry in the 
service medical records concerning back complaints was in 
June 1995, and there was no evidence that any examination or 
x-rays were conducted at that time.  The VA examiner 
indicated that there was insufficient evidence to document a 
chronic lumbosacral spine disorder or residuals thereof 
suffered while in service.  That examiner specifically 
dissociated the onset of disc pathology in the lumbosacral 
spine with any incident of service origin, noting its acute 
onset which occurred when the veteran bent over to pick up a 
shirt.  

In summary, the veteran has a current diagnosis of 
lumbosacral strain.  The first prong of Caluza is met.  The 
service medical records are negative for complaints, 
treatment or diagnosis of a back disorder except for the 
veteran's statements on his separation examination in June 
1995.  However, the veteran is competent to report that he 
had back pain in service.  The second prong of Caluza is 
satisfied.  Finally, the VA examiner indicated in April and 
October 1998 that the veteran's lumbosacral strain was 
causally related to service.  While the examiner subsequently 
indicated that there was insufficient evidence to document 
the lumbosacral spine disorder in service, the Board is 
persuaded by the examiners opinions in April and October 1998 
in which he stated, following a review of all evidence in the 
claims folder and examination of the veteran, that the 
veteran's back disorder was causally related to service.  The 
veteran had previously related the onset of his back pain to 
the time of his left knee injury (for which service 
connection has been granted).  VA records show continuity of 
symptoms.  The claim is therefor well-grounded.  

Overall, the Board finds that the evidence, both positive and 
negative, is at least in relevant equipoise.  When after 
careful consideration of all procurable and assembled date, a 
reasonable doubt arises regarding service origin, the degree 
of disability or any other point, such doubt will be resolved 
in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  Under such circumstances, the Board concludes that 
the evidence supports a grant of service connection for 
lumbosacral strain.  38 C.F.R. §§ 3.102, 3.303 (1999).


II.  Increased Ratings

The November 1996 rating decision adjudicated the issues of 
entitlement to increased ratings for a left knee disorder and 
for residuals of a left hand injury.  The veteran was 
notified of this decision by correspondence dated November 
13, 1996.  The veteran submitted a timely notice of 
disagreement in July 1997 and the RO issued a statement of 
the case on October 8, 1998.

In November 1998, the veteran submitted a VA Form 9 that was 
blank other than his signature.  No additional correspondence 
was received from the veteran or his representative within 
one year after the November 1996 notice of the rating 
decision or within 60 days after the October 1998 statement 
of the case.

The Board will address the issues pursuant to legislative 
authority which provides that it may dismiss any appeal which 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
clearly identifying the benefit sought on appeal.  See 
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.203 (1999).

If a statement of the case addressed several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed.  To the extent feasible, the 
argument should be related to specific items in the statement 
of the case and any prior supplemental statements of the 
case.  The Board will construe such arguments in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination, 
or determinations, being appealed.  38 C.F.R. § 20.202 
(1999).

In this case, the Board notified the appellant by a letter 
dated December 16, 1999, that it would address the adequacy 
of the substantive appeal as to these issues, and offered him 
an opportunity to present evidence or argument, or to request 
a hearing, concerning this matter.  See 38 C.F.R. § 20.203 
(1999).  No reply was received from the veteran or his 
representative.

In the veteran's case, his failure to submit an adequate 
substantive appeal related to the issues of entitlement to 
increased ratings for a left knee disorder and residuals of a 
left hand injury results in a dismissal with respect to those 
matters.




	(CONTINUED ON NEXT PAGE)



ORDER

1.  Service connection for lumbosacral strain is granted.

2.  The veteran's appeal as to the denial of claims for 
increased ratings for a left knee disorder and residuals of a 
left hand injury is dismissed.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

